Citation Nr: 1440942	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-33 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (diabetes). 


REPRESENTATION

Appellant represented by: The Arizona Department of Veterans Services 


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1964 to August 1968 and from June 1976 to October 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied service connection for diabetes.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran, in his August 2010 statement (VA Form 9), asserted that his pay records would substantiate his claim. Specifically, he reported that pay records would show that he was paid while on temporary duty in Vietnam. Despite the RO's efforts in obtaining the Veteran's personnel records from the National Personnel Records Center (NPRC), no request has been made for his pay records from the Defense Finance and Accounting Service (DFAS). On remand, such records, his pay records dated during his foreign service, from August 1967 to August 1968, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact DFAS, Defense Personnel Records Imaging System (DPRIS), and any other federal sources to obtain the Veteran's pay records. If a negative response is received from any facility, a record of such must be made. Any records obtained must be associated with the claims folder.

2. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim. If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



